Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 15, 17-19, 22-23, 25, 26, 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), in view of US 20120004185 (hereinafter “Greene”), and further in view of US 20150346201 (hereinafter “Korney”) and US 20080063634 (hereinafter “Salfeld”).
Applicant’s independent claim 1 recites
A method comprising: containing in a microfluidic droplet, an immune cell, a target cell, a particle attached to a first antibody with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine, and wherein the target cytokine indicates activation of the immune cell resulting from an interaction between the target cell and the immune cell and determining presence or absence of the target cytokine within the droplet, wherein determination of the presence of the target cytokine occurs after the target cytokine binds to the first antibody and the second antibody.
Applicant’s independent claim 26 recites: A method, comprising:
	encapsulating, in a microfluidic droplet, an immune cell, a target cell, a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and wherein the second signaling entity is distinguishable from the first signaling entity; 
	determining the first signaling within the droplet to determine viability of the target cell; and
	determining the second signaling entity within the droplet to determine the cytokine within the droplet.
	Regarding independent claim 1, Reboud, discussed further below, discloses the limitations of claim 1 with exception of a particle attached to a first antibody with binding specificity for the target cytokine, and a second antibody with binding specificity for the target cytokine. 
Regarding independent claim 26, Reboud, discussed below, discloses the limitations of claim 26 with exception of a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and the second signaling entity is distinguishable from the first signaling entity, and determining the first signaling entity to determine viability of the target cell. 
	Applicant’s independent claim 50 recites: A method, comprising:
	containing an immune cell and a target cell in a droplet
	determining whether the target cell in the droplet is alive or dead, and
	determining a cytokine within the droplet released by the immune cell.

Specifically, Rebound disclose in example 1, analysis of T Lymphocyte secretions of cytokine IL-2 as in indicator of progression of a disease and/or therapy (para. 0209), by detecting by mass spectrometry, the secretion/production of cytokine IL-2 by stimulating T lymphocytes , which can be by carried out either directly (addition of the stimulating antigen to the solution) or by means of associated antigen-presenting B lymphocytes (themselves stimulated for presentation) (para. 0210). 
Reboud discloses in paragraph 0211 that a drop of T lymphocyte cell culture (1500 cells in a drop of 4 .mu.l of RPMI medium+10% FCS_fetal calf serum+1% PS) is deposited onto a MALDI-TOF spectrometry chip.  As controls, drops containing antigen alone in solution, cytokine alone in solution, culture medium alone, or nonstimulated cells in culture, are deposited in the same manner.  Cytokine production is subsequently stimulated in the drops in question.  Para. 0211.
Reboud further disclose that the matrix (saturated solution of sinapinic acid or of alpha-cyano-4-hydroxycinnamic acid) is added to each spot and dried.  The chip is placed in the spectrometer and the spectra are recorded and analyzed. Para. 0212.
 Thus, Reboud discloses, in part, the method of independent claims 1, 26, and 50 , wherein the immune cell is the disclosed B lymphocyte, the target cell is the disclosed  T lymphocyte cell, and the target cytokine is the disclosed cytokine IL-2. 
However, regarding independent claims 1 and 50, as noted further above, Reboud does not disclose a particle attached to a first antibody with binding specificity for the target cytokine, and a second antibody with binding specificity for the target cytokine.
Also, regarding independent claim 26, Reboud does not disclose a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and the second signaling entity is distinguishable from the first signaling entity, and determining the first signaling entity to determine viability of the target cell.
However, Greene discloses the following.
“Given these various biological roles and activities, the chemokine, cytokine or cell signaling activities of a polypeptide of the invention can be determined using any of a number of routine and art-recognized assays.  In certain embodiment, cell signaling activity is determined using essentially any assay that measures chemotaxis, cell migration, cytokine release, cell differentiation and/or cell viability.  In more specific embodiments, chemokine activity is determined, for example, using an assay which measures GPCR-dependent chemotaxis of monocytes release of interleukins and/or apoptosis. Paragraph 0105.
	“A wide variety of labels and conjugation techniques are known by those skilled in the art and may be used in various nucleic acid and amino acid assays.  Means for producing labeled hybridization or PCR probes for detecting sequences related to polynucleotides include oligolabeling, nick translation, end-labeling or PCR amplification using a labeled nucleotide.  Alternatively, the sequences, or any portions thereof may be cloned into a vector for the production of an mRNA probe.  Such vectors are known in the art, are commercially available, and may be used to synthesize RNA probes in vitro by addition of an appropriate RNA polymerase such as T7, T3, or SP6 and labeled nucleotides.  These procedures may be conducted using a variety of commercially available kits.  Suitable reporter molecules or labels, which may be used include radionuclides, enzymes, fluorescent, chemiluminescent, or chromogenic agents as well as substrates, cofactors, inhibitors, magnetic particles, and the like.” Paragraph 0182 (emphasis added).
Thus Greene discloses that cytokine activities can be determined using any number of routine and art-recognized assays, and can include detection of cytokine release and/or cell viability. 
Therefore, regarding independent claim 26, modifying the Reboud method to include detection of cell viability in would have been obvious to one skilled in the art since Greene teaches that is desirable for determining cell signaling activity.
Regarding both independent claim 1 and 26, Greene teaches that assaying for cytokine release and/or cell viability can be performed using any of a number of routine and art-recognized assays (para. 0105), and can use a variety of labels and conjugation techniques known by those skilled in the art including labels such as fluorescent, chemiluminescent, or chromogenic agents (para. 0182). 
Furthermore, regarding independent claims 1 and 50, providing a particle attached to a reagent with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine (as recited in claim 1) is suggested by Korney, as discussed further below.
	Moreover, independent claim 26, providing the first signaling entity as a first fluorescent entity, and providing the second signaling entity as a second signaling entity that is distinguishable from the first signaling entity as recited in claim 26) is suggested by Korney, as discussed further below.
	Korney discloses the following, which suggests use of a particle having a binding member that has specificity to the target and suggests use of a fluorescent label.
Korney gives an example of an assay that provides in a droplet, a microsphere [equivalent to Applicant’s particle in claim 1] as a detecting surface (B), conjugated to an agent (C) that binds an analyte (D), and also discloses a secondary antibody (E) [equivalent to Applicant’s second antibody] with conjugated fluorophore (F), (see para. 0057). 
It would have been obvious to one skilled in the art to modify the Reboud-Greene-invention to provide a particle attached to a reagent with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine (as recited in Applicant’s claim 1), or to provide the first signaling entity such that it comprises a first fluorescent entity as recited in Applicant’s claim 26) as suggested by Korney, since Greene teaches that any various known assay methods can be used to detect the release of a cytokine (para. 0105), and Korney teaches a known assay method for detecting a target. The skilled artisan would have had reasonable expectation of success since Greene teaches that a variety of labels and conjugation techniques known by those skilled in the art can be used (para. 0182), including fluorescent labels, which is exemplified by Korney.
Furthermore, regarding independent claims 1, 26, and 50, the example in paragraph 0057 of Korney has the analyte as an antibody, and the probe for the analyte as being a specific binding member to the analyte. However Korney does not disclose an example of an antibody binding to a cytokine. 
	However, it is predictable by one skilled in the art that in the modification of Reboud, an antibody that specifically binds to the target cytokine can be used since it is a known reagent for binding a cytokine, as shown by Salfeld (see para. 0681 disclosing an antibody for binding to hIL12, or human interleukin-12, for its detection ).
	Furthermore, Reboud teaches study of only one cell per drop or 1-10 cells (para. 0129). It is understood from paragraph 0129 and 0211 that the invention encompasses a drop with one immune cell and one target cell. 
However, while Reboud teaches detecting a fluorescent label in a drop (paras. 0015, 012 and 0181), Reboud does not disclose determining presence or absence of the label concentrated around the particle within the droplet.
Kourney however teaches such a detection method.
More specifically, Kourney teaches the following.
“The device 10 further includes an organic phase pump 23 configured to provide an organic solution to an inlet channel 24…Passage 30 is in communication with a detecting array 32 that includes a number of wells 34 for capturing the droplets 22 in defined locations. Material flowing through the device 10, including the organic phase, exits the detecting array 32 via an outlet passage 36 in communication with an outlet 38. FIG. 1 also illustrates a detector in the form of a microscope objective 40 for analyzing the arrayed droplets 22 in the wells 34 and for detecting a signal such as a fluorescence signal associated with the droplets 22.” Para. 0049 (emphasis added).
“FIGS. 13, 14 and 15 show the images of the fluorescent signal on microsphere; the background is the unbounded fluorescently tagged secondary anti-human IgG antibody. The calibration curve of the droplet based immunosorbent assay appears in FIG. 16. For each calibration point, at least 40 individual droplets with detecting microspheres were analyzed. Detection of 0.1 IU mL-1 of human anti-tetanus IgG using picoliter droplet microsphere device was possible. Thus, the required sensitivity shown by ELISA for detecting anti-tetanus IgG in human sera was demonstrated…” Para. 0079 (emphasis added).
“In one aspect, the present system and method can be applied to detect multiple analytes in the same sample by adding microspheres that bind other bio-analyte targets and different fluorophore tagged secondary antibodies. In combination with low cost optics and mechanics, the proposed microfluidic platform can further reduce the total cost of POC diagnostics. In another aspect, the incorporation of washing steps into the present design can further increase the sensitivity of the assay.” Para. 0084 (emphasis added). [Examiner notes here that it is understood that a wash step is not necessary.]
“FIG. 21 shows the droplet-based microfluidic device 10 used to perform the immunoassay described in FIG. 18. For the detection step, beads conjugated to bacteria (sensor-analyte complex 41) captured from contaminated water sample 46 were co-encapsulated with secondary FITC fluorescently labeled anti-E. coli antibodies 54 in the droplet detecting array 32 of device 10 and incubated up to 1 hr in the detecting array 32 at room temperature. FIG. 22 shows a representative droplet, and FIG. 23 shows the green florescence signal (bright spots) detected in a single droplet containing E. coli capture on the bead and tagged by secondary FITC labeled antibodies. The presence of RFP expressing E. coli in water was confirmed by PCR (FIG. 24).” Para. 0093 (emphasis added).
“With respect to image analyses, the detection antibodies, present in the droplets, were localized on microsphere captured analyte surface and generated a localized fluorescent detection signal. Fluorescence images were captured on a Zeiss 200 Axiovert microscope using an AxioCAM MRm digital camera and AxioVision 4.8 software. AlexaFluor488R fluorescence (excitation 488 nm/emission 525 nm) was detected to evaluate the reagent concentration. To calculate the positive detection signal, the signal to noise (S/N) ratio was calculated with Eq. 23, where I is the average measured intensity from the microsphere center and I.sub.0 is the average intensity from the background inside the droplet. Image analysis software was used for image processing and a spreadsheet program with an external statistical package was used for statistical analyses.” Para. 0099 (emphasis added).
Thus Korney teaches detection of the presence or absence of a target by determining fluorescent signals concentrated around a microsphere [i.e., particle] in a droplet. It would have been obvious to one skilled in the art to that the Reboud invention can be modified by utilizing other known detection methods, such as that disclosed by Korney. 
	As to claim 2, see discussion above particularly with respect to Korney.
	As to claim 3, see Korney in paragraph 0087 disclosing a fluorescent green dye, which would have been obvious to one skilled in the art to use given the suggestions by Korney to utilize fluorescent labels.
	As to claim 10, Korney discloses in paragraph 009 that streptavidin coated microspheres were conjugated with biotinylated Toxoid B protein [the reagent for binding the target analyte]. It would have been obvious to one skilled in the art to utilize, in the modified Reboud invention, streptavidin and biotin to bind the first antibody for binding the target cytokine since it is predictable by one skilled in the art that various known means for binding a capture reagent (the first antibody) can be used.
	As to claim 15, Reboud discloses use of T-cell (T lymphocyte) in paragraphs 0209-0211, as discussed further above.
	As to claim 17, Reboud discloses the following in paragraph 0210, which meets Applicant’s limitations in claims 17 and claim 1, from which claim 17 depends: “[t]he principle of this experiment is to try to detect, by mass spectrometry, the secretion/production of cytokine IL-2 by stimulating T 
lymphocytes...  The stimulation can be carried out either directly (addition of the stimulating antigen to the solution) or by means of associated antigen-presenting B lymphocytes (themselves stimulated for presentation).
	As to claims 18-19, Reboud discloses in paragraph 0209 that analysis of T lymphocyte secretions of cytokine IL-2 has the advantage of characterization of samples from patients suffering from various viruses or cancer. 
	Regarding claims 22-23, Reboud discloses in paragraph 0131: 
“Several aqueous drops each comprising at least one cell can be deposited onto the support S, said drops being isolated from one another.  Preferably, each of these drops is placed in a different receiving means.  All the cells may be identical, but it is also possible to envision placing different cells 
(at least two sorts of different cells) in the various drops.  Drops containing the reagent(s) are deposited in proximity to each drop containing a cell so as to allow the fusion of one drop containing the appropriate reagent with the drop containing the targeted cell.  It is also possible to envision injecting a 
drop of reagent directly into each drop of cell.  For carrying out batches of reactions, a support comprising means for receiving the drops, arranged evenly in the form of matrices, is advantageously envisioned so as to allow the method to be automated.” Paragraph 0131 (emphasis added).
	However, Reboud is silent as to providing only one immune cell in the droplet.
	However Korney discloses, in the background in paragraph 0006, the following. “[S]mall reaction volumes and a high-throughput design enables fast screening of multiple engineered biological parts.  When assaying cells and microorganisms, droplets provide a closed, controlled environment that prevents the diffusion of the molecules produced by cells thus enabling characterization of biochemical processing on a single-cell level.  Such a system was previously reported for the detection of a single T cell secretion of IL-10 cytokine (Konry et al., 2011.  Biosens Bioelectron 26(5):2707-2710).” Paragraph 0006 (emphasis added).
	Thus, it would have been obvious to one skilled in the art to provide a single immune cell [the T lymphocyte or the B lymphocyte in the Reboud disclosure for example in paragraph 0210] in the modified Reboud invention since Korney teaches the desirability of characterization of biochemical processing on a single-cell level. The skilled artisan would have had reasonable expectation of success since Korney teaches that single-cell level characterization is enabled using droplets.
	Also as to claim 23, the single target cell is the T lymphocyte.
	As to claim 25, see discussion of claim 1 above, in which a drop is used to contain the materials discussed.
	As to claim 51, in the modified Reboud invention discussed above, since a particle is used [microsphere disclosed by Korney in paragraph 0057] the fluorophore binds to the particle via the secondary antibody if the cytokine is present, and therefore detection of the fluorophore would be detection of distribution of the fluorophore label around the particle (in the same manner as described by Applicant in paragraph 0043.) 
 	Korney gives an example of an assay that provides in a droplet, a microsphere [equivalent to Applicant’s particle in claim 1] as a detecting surface (B), conjugated to an agent (C) that binds an analyte (D), and also discloses a secondary antibody (E) [equivalent to Applicant’s second antibody] with conjugated fluorophore (F), (see para. 0057). 
	As to claims 52-54, the disclosure by Korney in paragraph 0084 implies that a wash step is not necessary as an alternative embodiment.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 10,473,647 (hereinafter “Anderson”).
As to claim 4, Reboud, Greene, Korney, and Salfeld, discussed above, do not disclose that the second antibody comprises an anti-IFN-gamma antibody.
As to claim 14, the references also do not teach that the cytokine includes IFN-gamma.
However, Anderson teaches measuring cytokine (IFN-gamma) secretion by T cells using ELISA which includes using an antibody with specificity for the cytokine IFN-gamma (col., 24, lines 10-44), as may be useful for diagnosis or assessment of treatment efficacy . It would have been obvious to one skilled in the art to utilize an antibody with specificity for the cytokine IFN-gamma [i.e., an anti-IFN-gamma antibody] as taught by Anderson, as the first and/or second antibody, in the modified Reboud-Greene-Korney-Salfed invention, as may be desirable for measuring cytokine IFN-gamma secreted by T cells for diagnosis or assessment of treatment efficacy, as suggested by Anderson. 


	Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20020061847 (hereinafter “Wheeler”).
Regarding claim 9, Reboud, Greene, Korney, and Salfeld, discussed above, is silent as to the particle comprising polystyrene. 
	While Korney does disclose use of a microsphere as a detecting surface (para. 0057), Korney is silent as to the microsphere [equivalent to the claimed particle] comprising polystyrene.
	However, Wheeler discloses that “[a]ntibodies may be conjugated to a solid support suitable for a diagnostic assay (e.g., beads, plates, slides or wells formed from materials such as latex or polystyrene) in accordance with known techniques, such as precipitation.  Antibodies may likewise be conjugated to detectable groups such as radiolabels (e.g., .sup.35S, .sup.125I, .sup.131I), enzyme labels (e.g., 
horseradish peroxidase, alkaline phosphatase), and fluorescent labels (e.g., fluorescein) in accordance with known techniques.” Paragraph 0086 (emphasis added).
	It would have been obvious to one skilled in the art to provide the beads suggested by Korney [equivalent to a particle] comprising polystyrene since Wheeler teaches that polystyrene is a material known to be used performing an assay including an assay wherein the fluorescence label is used.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20140128276 (hereinafter “Li”).
As to claim 13, Reboud, Greene, Korney, and Salfeld, discussed above, do not teach that the cytokine includes IFN-gamma.
However, Li teaches distinguishing between Irritable Bowel Syndrome (IBS) and Irritable Bowel 
Disease (IBD).  It comprises using three or more antibodies which specifically bind to a distinct cytokine selected from the group consisting of IL-6, IL-10, IL-12, TNF-.alpha., and CCL-2; and a means of detection of antibody binding to a sample component. Paragraph 0017. See also claim 26 of Li.
 It would have been obvious to one skilled in the art to utilize an antibody with specificity for TNF-alpha as the specific cytokine in the modified Reboud invention for the benefit of distinguishing between IBS and IBD as taught by Li.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20150190506 (hereinafter “Cheung”).
	As to claim 16, Reboud, Greene, Korney, and Salfeld, discussed above, do not teach that the immune cell is a CD8 T cell.
	However, Cheung discloses in paragraph 0034 methods for monitoring pharmacodynamic activity of an OX40 agonist treatment by measuring the expression level of one or more marker genes, protein(s) (e.g., a cytokine, e.g., gamma interferon) and/or cellular composition (e.g., percentage of Treg and/or absolute number of Treg; e.g., number of CD8+ effector T cells) in a sample (e.g., peripheral blood) comprising leukocytes obtained from the subject, where the subject has been treated with a PD-1 axis binding antagonist and an OX40 binding agonist (e.g., anti-human OX40 agonist antibody), and where the one or more marker genes are selected from a T cell marker gene, or a memory T cell marker gene (e.g., a marker of T effector memory cells); and determining the treatment as demonstrating pharmacodynamic activity based on the expression level of the one or more marker genes, protein(s) and/or cellular composition in the sample obtained from the subject, as compared with a reference, where an increased expression level of the one or more marker genes as compared with the reference 
indicates pharmacodynamic activity to the OX40 agonist treatment. Paragraph 0034.
 	In paragraph 0440, Cheung discloses an embodiment in which “CD4 and/or CD8 T cells exhibit increased release of cytokines selected from the group consisting of IFN-.gamma., TNF-.alpha.  and interleukins Cytokine release may be measured by any means known in the art, e.g., using Western blot, ELISA, or immunohistochemical assays to detect the presence of released cytokines in a sample containing CD4 and/or CD8 T cells.”  Paragraph 0440 (emphasis added).
	It would have been obvious to one skilled in the art to provide CD8+ T cell as the immune cell in the modified Reboud invention discussed above since Cheung teaches that such an assay provides the benefit of detecting released cytokines as may be useful for pharmacodynamic activity following treatment of a subject.

Response to Arguments
Applicant has amended the claims. However the claims do not overcome the art of record as discussed above. The relevant parts of the references that address the newly added limitations are copied and pasted below for convenience.
Reboud teaches study of only one cell per drop or 1-10 cells (para. 0129). It is understood from paragraph 0129 and 0211 that the invention encompasses a drop with one immune cell and one target cell. 
However, while Reboud teaches detecting a fluorescent label in a drop (paras. 0015, 012 and 0181), Reboud does not disclose determining presence or absence of the label concentrated around the particle within the droplet.
Kourney however teaches such a detection method.
More specifically, Kourney teaches the following.
“The device 10 further includes an organic phase pump 23 configured to provide an organic solution to an inlet channel 24…Passage 30 is in communication with a detecting array 32 that includes a number of wells 34 for capturing the droplets 22 in defined locations. Material flowing through the device 10, including the organic phase, exits the detecting array 32 via an outlet passage 36 in communication with an outlet 38. FIG. 1 also illustrates a detector in the form of a microscope objective 40 for analyzing the arrayed droplets 22 in the wells 34 and for detecting a signal such as a fluorescence signal associated with the droplets 22.” Para. 0049 (emphasis added).
“FIGS. 13, 14 and 15 show the images of the fluorescent signal on microsphere; the background is the unbounded fluorescently tagged secondary anti-human IgG antibody. The calibration curve of the droplet based immunosorbent assay appears in FIG. 16. For each calibration point, at least 40 individual droplets with detecting microspheres were analyzed. Detection of 0.1 IU mL-1 of human anti-tetanus IgG using picoliter droplet microsphere device was possible. Thus, the required sensitivity shown by ELISA for detecting anti-tetanus IgG in human sera was demonstrated…” Para. 0079 (emphasis added).
“In one aspect, the present system and method can be applied to detect multiple analytes in the same sample by adding microspheres that bind other bio-analyte targets and different fluorophore tagged secondary antibodies. In combination with low cost optics and mechanics, the proposed microfluidic platform can further reduce the total cost of POC diagnostics. In another aspect, the incorporation of washing steps into the present design can further increase the sensitivity of the assay.” Para. 0084 (emphasis added). [Examiner notes here that it is understood that a wash step is not necessary.]
“FIG. 21 shows the droplet-based microfluidic device 10 used to perform the immunoassay described in FIG. 18. For the detection step, beads conjugated to bacteria (sensor-analyte complex 41) captured from contaminated water sample 46 were co-encapsulated with secondary FITC fluorescently labeled anti-E. coli antibodies 54 in the droplet detecting array 32 of device 10 and incubated up to 1 hr in the detecting array 32 at room temperature. FIG. 22 shows a representative droplet, and FIG. 23 shows the green florescence signal (bright spots) detected in a single droplet containing E. coli capture on the bead and tagged by secondary FITC labeled antibodies. The presence of RFP expressing E. coli in water was confirmed by PCR (FIG. 24).” Para. 0093 (emphasis added).
“With respect to image analyses, the detection antibodies, present in the droplets, were localized on microsphere captured analyte surface and generated a localized fluorescent detection signal. Fluorescence images were captured on a Zeiss 200 Axiovert microscope using an AxioCAM MRm digital camera and AxioVision 4.8 software. AlexaFluor488R fluorescence (excitation 488 nm/emission 525 nm) was detected to evaluate the reagent concentration. To calculate the positive detection signal, the signal to noise (S/N) ratio was calculated with Eq. 23, where I is the average measured intensity from the microsphere center and I.sub.0 is the average intensity from the background inside the droplet. Image analysis software was used for image processing and a spreadsheet program with an external statistical package was used for statistical analyses.” Para. 0099 (emphasis added).
Thus Korney teaches detection of the presence or absence of a target by determining fluorescent signals concentrated around a microsphere [i.e., particle] in a droplet. It would have been obvious to one skilled in the art to that the Reboud invention can be modified by utilizing other known detection methods, such as that disclosed by Korney. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009026448 discloses determining the presence of a label on a microbead by determining the distribution of the labels in the droplet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1678